Title: To George Washington from Edmund Randolph, 11 March 1794
From: Randolph, Edmund
To: Washington, George


          
            Sir
            Philadelphia March 11. 1794.
          
          The minutes, which were made yesterday at the conference in your room, did not permit
            an insertion of the reasons, upon which my dissent from the fourth proposition was
              founded. As I shall always contend, for what I conceive to be
            the constitutional and legal powers of the government; so I beg leave to request, upon
            this truly important subject, that you will suffer this letter to be filed away, with
            the paper, containing the opinions.
          My reasons against the instruction, advised to be given to general Wayne, to post a
            body of regular troops at Massac, and by force, if necessary, to prevent the party of
            Kentucky citizens, who are supposed to meditate an invasion of the Spanish dominions,
            from proceeding, are the following.
          
          1. Those troops were raised, and destined by law, exclusively for other purposes.
          2. The law of the land, and not an army, is to be resorted to, for the punishment of
            citizens of the U.S., who may be charged with crimes. Regular proof too ought to precede
            punishment.
          3. The sense of a committee at least of the senate appears to be the same; because a
            bill is actually depending before them for giving the power to the President to use
            military force on such an occasion. This would not have been necessary, if the power
            existed already.
          4. The present case is not an invasion from a foreign nation, in the grammatical, legal
            or constitutional impo⟨rt.⟩
          5. If it were an insurrection, the President is restricted by a law of May 2. 1792 from
            interposing even with militia, except upon the application of the legislature or
            executive of Kentucky.
          6. The marshals and their deputies have the same power, as sheriffs, to call out the
            posse comitatus.
          7. If a combination to obstruct the laws be too powerful, the President cannot draw
            forth even the militia, but upon a notifi cation from a judge of the supreme or district
              courts.
          8. If the blood of the citizens of Kentucky should be shed under the order, now
            advised, it will I fear terminate in a revolt of that country, and a separation from the
            Union; and
          9. The probability is, that the attempt, which was begun, is at an end, for the
            present; and it is at any rate better to wait and see, what power congress may give,
            rather than to hazard so doubtful an one on so critical an occasion. I have the honor,
            sir, to be with the highest respect yr mo. ob. serv.
          
            Edm: Randolph
          
        